Miller, J.,
delivered the opinion of the Court.
The appellant on the 18th of September, 1873, caused an attachment on luarrant to be issued out of the Superior Court of Baltimore City to affect-the property and credits of the First National Bank of the City of Washington, District of Columbia, as a non-resident debtor, which was laid in the hands of the First National Bank of Baltimore, as garnishee. In October following, the garnishee filed a motion to quash for reasons alleged, and from the judgment of the Court quashing the writ, this appeal is taken. It is conceded the decision of the Superior Court was based upon the first reason stated in the motion as follows:
That said First National Bank of Washington was, before said attachment and at the time of the issue thereof, *272and still is an association for the purpose of carrying on the business of banking, organized duly under the Act of Congress of June 3rd, 1864, and that by the 2nd section of the Act of Congress, approved March 3rd, 1873, it is enacted that the 51th section of the first mentioned Act he amended by adding thereto the following: “That no attachment, injunction or execution shall be issued against such association or its property before final judgment in any such suit, action, or proceeding in any State, county, or municipal Court,” and that by the force of said section, of said Acts, the said attachment is illegal and void.
We shall not stop to inquire what is the true construction of the original SYth section of the Act of 18.64, because it is clear the case before us is embraced by the terms of the amendment thereto made by the Act of 1813. The constitutionality of the National Banking Acts is admitted, their purpose being, as expressed in the title to the original Act of 1864, “To provide a National currency secured by a pledge of United States’ Bonds, and to provide for the circulation and redemption thereofbut it is insisted these particular provisions or features of them, are unconstitutional and void. The argument is that it is not within the power of Congress to clothe these banking associations as to their contracts and dealings with the world, with any special immunities and privileges exempting them in their trade and intercourse with others, from the laws and remedies applicable in like cases to other citizens. But the power to' create these banks as instrumentalities of the government, being, as it confessedly is, within the rightful powers of Congress, we cannot say that provisions like these defining in what tribunals they shall be sued and to what suits or actions they shall be subjected, are not appropriate and necessary to carry out this admitted power. It must plainly appear that such provisions are inappropriate and unneces*273sary for this purpose, in order to justify a Court in declaring that Congress has transcended its authority in enacting them. In our opinion Congress has the power to make any provisions which tend to promote the efficiency of these hanks in performing the functions hy which they were designed to serve the Government, and to protect them, not only against interfering State legislation, hut also against suits or proceedings in State Courts hy which that efficiency would he impaired. We are unable to perceive that the provisions here assailed are not of that character, and therefore cannot pronounce them void.
(Decided 4th June, 1874.)

Judgment affirmed.